Per Curiam.

The rejection of the witnesses offered by the defendant below, to prove the truth of his plea, was erroneous. Though the members of the society of Shakers may be partners in interest, as to their concerns, as a religious community, that copartnership cannot extend to the case of a penalty forfeited by either of the members, for a violation of a penal statute; and the objection could only go to the credit, not to the competency, of the witnesses offered. On this ground, and Without examining further into the merits of the case, the judgment is erroneous, and must be reversed.
Judgment reversed.